Case 0:20-cv-60416-AMC Document 112-5 Entered on FLSD Docket 08/13/2021 Page 1 of 10




                                  Exhibit 5
Case 0:20-cv-60416-AMC Document 112-5 Entered on FLSD Docket 08/13/2021 Page 2 of 10




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    Case No.: 0:20-cv-60416-AMC

     TOCMAIL INC., a Florida corporation,

             Plaintiff,

     v.

     MICROSOFT CORPORATION, a Washington
     corporation,

             Defendant.


          DEFENDANT MICROSOFT CORPORATION’S AMENDED RESPONSE TO
           PLAINTIFF TOCMAIL, INC.’S FOURTH SET OF INTERROGATORIES

           Defendant Microsoft Corporation (“Microsoft”), by and through its undersigned counsel

    and pursuant to Rule 26.1(g) of the Federal Rules of Civil Procedure and Southern District of

    Florida, hereby serves its amended response to Plaintiff TocMail, Inc.’s Fourth Set of

    Interrogatories, and states as follows:

                                    PRELIMINARY STATEMENT

           1.       Microsoft’s investigation of facts and discovery of documents and other

    information relating to the claims and defenses at issue is ongoing. Accordingly, Microsoft’s

    responses herein are based upon Microsoft’s current knowledge and reasonable belief. Microsoft

    reserves the right to produce evidence of any subsequently discovered fact, modify and/or

    supplement any and all of its objections and responses herein, and to otherwise assert factual and

    legal contentions as additional facts are ascertained, analyses are made, and legal research is

    completed. Nothing in these responses is an admission by Microsoft regarding the existence of

    any information or the relevance or admissibility of any information, for any purpose.
Case 0:20-cv-60416-AMC Document 112-5 Entered on FLSD Docket 08/13/2021 Page 3 of 10

                                                                        Case No: 0:20-cv-60416-AMC


           2.      Nothing in these responses is an admission by Microsoft of the existence, relevance,

    or admissibility of any information, for any purpose, or the truth or accuracy of any statement or

    characterization contained in any document. Microsoft reserves all objections and other questions

    as to the competency, relevance, materiality, privilege, or admissibility related to the use of any

    document referenced or information provided in response to these requests as evidence for any

    purpose whatsoever in any subsequent proceeding in this action or any other action.

           3.      Microsoft’s agreement to produce any category of documents is not a representation

    that any such documents actually exist in that category, or that Microsoft will produce documents

    in the category that are subject to immunity or privilege, or that Microsoft will produce documents

    that are outside of Microsoft’s possession, custody, or control.       Microsoft’s discovery and

    investigation in connection with this litigation are continuing. As a result, Microsoft’s responses

    are limited to information obtained to date, and are given without prejudice to Microsoft’s right to

    amend or supplement its responses after considering information obtained through further

    discovery or investigation.

                     OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS

           1.      Microsoft objects to each definition and instruction to the extent it seeks to impose

    requirements or obligations on Microsoft beyond or inconsistent with those imposed by the Federal

    Rules of Civil Procedure, the applicable rules and orders of this Court, or any stipulation or

    agreement of the parties in this action, including but not limited to, the Agreed Confidentiality

    Order, Order Regarding E-Discovery, and informal agreements upon conferral.

           2.      Microsoft objects to TocMail’s definition of the term “Safe Links” as “Microsoft’s

    ATP Safe Links” on grounds that it is vague and to the extent it implies that Safe Links is an

    individual Microsoft product. Safe Links is one of several different security features that is part




                                                     2
Case 0:20-cv-60416-AMC Document 112-5 Entered on FLSD Docket 08/13/2021 Page 4 of 10

                                                                        Case No: 0:20-cv-60416-AMC


    of Microsoft’s Advanced Threat Protection (“ATP”) service, which service operates inside

    Microsoft 365 and is included in some Microsoft 365 products or can be purchased as an add-on

    service to Microsoft 365 products.

           3.      Microsoft objects to the term “IP Cloaking,” which is defined by TocMail as links

    that send benign content when devices with certain IP Addresses connect and send malicious

    content when devices with other IP Addresses connect. This term is vague, ambiguous, and appears

    to refer to several IP-based evasion techniques and/or network evasion techniques.

           4.      Microsoft objects to the terms “IP Cloaked Link,” “Microsoft IP Cloaking,” “GEO

    IP Cloaking,” and “Whitelist IP Cloaking,” as they are vague and ambiguously defined, and

    Microsoft objects to any implication and/or mischaracterization that Microsoft’s EOP, ATP, and/or

    Safe Links fails to protect its users from cyberattacks through what TocMail calls “IP Cloaking”

    or “IP Cloaked Links.”

           5.      Microsoft objects to the term “protections,” which is defined by TocMail as

    “systems and methods used to prevent someone from being harmed.” This definition is overly

    broad, vague and ambiguous, and the word “harmed” is subjective and vague.

                               RESPONSES TO INTERROGATORIES

    INTERROGATORY NO. 17:

           Please describe in detail all protections that Safe Links provided in December 2019 to keep

    its users from being harmed by Microsoft IP Cloaking.

           RESPONSE: Microsoft objects to this Interrogatory on grounds that it seeks a list of all

    protections offered by Safe Links as this is intended to harass and annoy, and is unduly

    burdensome, overbroad, and not proportional to the needs of the parties in this case. Microsoft also

    objects to this interrogatory because the word “harmed” is subjective, vague, and undefined.




                                                     3
Case 0:20-cv-60416-AMC Document 112-5 Entered on FLSD Docket 08/13/2021 Page 5 of 10

                                                                          Case No: 0:20-cv-60416-AMC


              Notwithstanding the foregoing objections, in December 2019, Safe Links had many

    features, redundancies, and layers of protection to combat IP network evasion. For example, Safe

    Links performs Reputation Block, whereby Microsoft checks link reputations and, when it learns

    a link is bad, this information is updated in the reputation cache and blocked in the future. If a late

    detection of a malicious link occurs, Safe Links’ Time Travel capability allows it to recall mail so

    that users cannot open the mail or click on the link in the mail once it has been sent. Safe Links

    also provides Dynamic Email Delivery and performs static URL analysis and remote isolator

    browsing. When necessary, Safe Links is equipped to perform Linked Content Detonation in a

    Sandbox. Safe Links also offers Time-of-Click Detonation, which allows Microsoft to route

    detonation traffic out of non-Microsoft IP ranges. Additionally, Safe Links does Heuristic email-

    based and context-based Clustering, which allows Microsoft to identify cohorts of mail with

    similar characteristics by analyzing anomalistic patterns. Through this process, Microsoft can

    block an entire cluster of mail. Finally, Microsoft gives its clients the tools to create a customized

    Tenant Allow/Block list which determines whether to allow or block mail from certain senders,

    for example. Microsoft states that it has produced documents to this effect, including, but not

    limited     to   MSFT_TOC00087121,          MSFT_TOC00093502,          MSFT_TOC00198911,           and

    MSFT_TOC00001197, and directs Plaintiff to the deposition testimonies of Jason Rogers, Amar

    Patel, and Abhijeet Hatekar, as well as Microsoft’s corporate representative depositions.

    INTERROGATORY NO. 18:

              Please describe in detail all protections that Safe Links provided in December 2019 to keep

    its users from being harmed by Geo IP Cloaking.

              RESPONSE: Microsoft objects to this Interrogatory on grounds that it seeks a list of all

    protections offered by Safe Links as this is intended to harass and annoy, and is unduly




                                                       4
Case 0:20-cv-60416-AMC Document 112-5 Entered on FLSD Docket 08/13/2021 Page 6 of 10

                                                                         Case No: 0:20-cv-60416-AMC


    burdensome, overbroad, and not proportional to the needs of the parties in this case. Microsoft also

    objects to this interrogatory because the word “harmed” is subjective, vague, and undefined.

           Notwithstanding the foregoing objections, in December 2019, Safe Links had many

    features, redundancies, and layers of protection to combat Geo IP evasion. Safe Links offers Time-

    of-Click Detonation, which allows Microsoft to route detonation traffic out of non-Microsoft IP

    ranges. In the case of Geo IP evasion, Microsoft will route traffic out of local or regional IP ranges

    near the tenant. In addition, Safe Links offers a Geo-distributed reputation service whereby

    different reputations for different geographic regions can be maintained. Thus, if a link shows a

    clean site in the U.S. but a bad site in the U.K., the clean U.S. verdict for the global link will not

    be saved; instead, the bad reputation for a given Geo is saved. See also response to Interrogatory

    17.

    INTERROGATORY NO. 19:

           Please describe in detail all protections that Safe Links provided in December 2019 to keep

    its users from being harmed by Whitelist IP Cloaking.

           RESPONSE: Microsoft objects to this Interrogatory on grounds that it seeks a list of all

    protections offered by Safe Links as this is intended to harass and annoy, and is unduly

    burdensome, overbroad, and not proportional to the needs of the parties in this case. Microsoft also

    objects to this interrogatory because the word “harmed” and the term “Whitelist IP Cloaking” are

    subjective, vague, and lack a predicate.

           Notwithstanding the foregoing objections, Microsoft states that, as it understands Whitelist

    IP evasion, it requires that the attacker know the precise victim, know the victim’s location, device

    IP range, and internet service provider, which is an extremely rare occurrence. Despite this, in




                                                      5
Case 0:20-cv-60416-AMC Document 112-5 Entered on FLSD Docket 08/13/2021 Page 7 of 10

                                                                        Case No: 0:20-cv-60416-AMC


    December 2019, Safe Links had many features, redundancies, and layers of protection to combat

    targeted IP evasion. See responses to Interrogatories 17 and 18.

    INTERROGATORY NO. 20:

           Identify all BP employees that Microsoft communicated with regarding the potential

    “Bring Your Own (BYO) VPN” referenced in MSFT_TOC00005303.

           RESPONSE: Microsoft objects to this Interrogatory on grounds that is overbroad, not

    limited in scope by time, geography, or specific BP entity referenced, and is unduly burdensome

    because it seeks to identify all BP employees that Microsoft purportedly communicated with,

    assumes that BP employees were contacted by Microsoft, and improperly requests details

    regarding a third-party’s employees. Microsoft further objects on grounds that this interrogatory

    is irrelevant and not proportional to the needs of the parties in this case, as the names of specific

    BP employees are not even remotely related to the claims at issue in this case and would not lead

    to the discovery of admissible evidence. This interrogatory is an improper fishing expedition.

           Notwithstanding the foregoing objections, the metadata produced with the document Bates

    stamped MSFT_TOC00005303 indicates that it is an internal e-mail communication sent to

    Microsoft employees. There is no indication that this message was ever sent externally outside of

    Microsoft, let alone to BP employees. In addition, based on a reasonable search for “Bring Your

    Own (BYO) VPN,” there is no indication that emails regarding this topic were ever sent to BP

    employees.

    INTERROGATORY NO. 21:

           Please identify the author(s) of the following documents: TOCMAIL_00003108-3109,

    TOCMAIL_00002469, and TOCMAIL_00004027.




                                                     6
Case 0:20-cv-60416-AMC Document 112-5 Entered on FLSD Docket 08/13/2021 Page 8 of 10

                                                                          Case No: 0:20-cv-60416-AMC


            RESPONSE:        Microsoft objects to this Interrogatory as it is unduly burdensome,

    irrelevant, and not proportional to the needs of the parties in this case as the identity of individuals

    who may have prepared a document on behalf of Microsoft it is not related whatsoever to the

    claims at issue and is meant to harass.

            Notwithstanding the foregoing objections, Microsoft states that documents were created

    and/or prepared by or at the direction of Microsoft, and the names of specific individuals involved

    in preparing the documents are not relevant. However, based on a reasonable search for the

    documents cited: the document Bates stamped TOCMAIL_00003108-3109 was created by or for

    Microsoft’s SMB Partner Marketing team in conjunction with outside third-party vendors. The

    documents Bates stamped TOCMAIL_00002469 and TOCMAIL_00004027 were created by

    Microsoft’s M365 Product Marketing Team. Individual author names were unable to be discerned

    following a reasonable investigation.

    Dated: March 15, 2021                          Respectfully submitted,

                                                    /s/ Evelyn A. Cobos
                                                    Evelyn A. Cobos

                                                    GREENBERG TRAURIG, LLC
                                                    1000 Louisiana Street, Suite 1700
                                                    Houston, Texas 77002
                                                    Telephone: (713) 374-3541
                                                    Facsimile: (713) 374-3505
                                                    MARY-OLGA LOVETT
                                                    Email: lovettm@gtlaw.com
                                                    GREENBERG TRAURIG, P.A.
                                                    333 S.E. 2nd Avenue, Suite 4400
                                                    Miami, Florida 33131
                                                    Telephone: (305) 579-0500
                                                    Facsimile: (305) 579-0717
                                                    FRANCISCO O. SANCHEZ
                                                    Florida Bar No. 598445
                                                    Email: sanchezo@gtlaw.com
                                                           orizondol@gtlaw.com




                                                       7
Case 0:20-cv-60416-AMC Document 112-5 Entered on FLSD Docket 08/13/2021 Page 9 of 10

                                                          Case No: 0:20-cv-60416-AMC


                                       EVELYN A. COBOS
                                       Florida Bar No. 106937
                                       Email: cobose@gtlaw.com
                                              FLService@gtlaw.com
                                       Attorneys for Microsoft Corporation




                                         8
Case 0:20-cv-60416-AMC Document 112-5 Entered on FLSD Docket 08/13/2021 Page 10 of
                                      10
                                                     Case No: 0:20-cv-60416-AMC


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 15, 2021, the foregoing document is being served

   this day on all counsel of record on the service list via electronic mail.

                                                  /s/ Evelyn A. Cobos
                                                  EVELYN A. COBOS



                                             SERVICE LIST

    JOHNSON & MARTIN, P.A.
    Joshua D. Martin
    500 W. Cypress Creek Rd., Suite 430
    Ft. Lauderdale, FL 33602
    Tel: (954) 790-6699
    Fax: (954) 206-0017
    Email: josh.martin@johnsonmartinlaw.com

    Attorneys for Plaintiff




                                                     9
